DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I, claims 1-21 in the reply filed on 12/7/2020 is acknowledged. Because applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 22-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/7/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the substrate" in the first line.  There is insufficient antecedent basis for this limitation in the claim since there are two substrates claimed in claim 14 from which claim 17 depends. It is not clear to which substrate “the substrate” refers.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10, and 12-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bianchi (US Pub. 2014/0106095 A1).
Regarding claims 1, 14 and 15, Bianchi discloses a device comprising a wafer comprising a silicon area and glass area fastened to each other through anodic bonding where the fastening zone defines a multilayered structure (coating) comprising a first 
The term “optical” is considered intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). Further, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). In the instant claim(s), the body of the claim sets forth all the limitations for the structure of the claimed element and the term "optical" merely states the intended use for the element with no additional limitations imposed on the structure.
Regarding claim 2, none of the coating materials used in Bianchi contain an alkali atom (see [0019]-[0021], Table 2, [0024], [0028]-[0034], and [0057]-[0060]).
Regarding claim 3, Bianchi discloses the final coating layer which is attached to the Si wafer being TiO2 ([0057]) which is considered hydrophilic (see instant Specification, [0042]-[0043] which lists TiO2
Regarding claim 4, Bianchi discloses the final coating layer which is attached to the Si wafer (outer surface) is TiO2 ([0057]) which is a metal oxide.
Regarding claim 5, the glass substrate in Bianchi is fully covered by the coating (Fig. 4).
Regarding claim 6, Bianchi discloses the coating having a thickness of up to 1.5 microns ([0057]-[0060]) and examples with coating that are at least 250 nm thick ([0069]-[0070]).
Regarding claim 7, Bianchi discloses the coating being at least two layers (abstract).
Regarding claim 8, Bianchi discloses protective layers do not enable anodic bonding and a bonding layer that does enable anodic bonding (abstract, and [0021]).
Regarding claim 10, Bianchi discloses the layer closest to the Si wafer (topmost layer) having a thickness 100 nm ([0070]) and up to 250 nm ([0057]).
Regarding claim 12, Bianchi does not specifically disclose the coating being an antireflection coating. However, examiner takes the position that the coating in Bianchi would inherently have an antireflection effect since the coating consists of a high refractive index layer (TiO2) stacked on a low refractive index layer (SiO2) ([0070]) which would be expected to have some antireflective effect. 
Regarding claim 13, Bianchi discloses the coating including Si3N4 (silicon nitride) ([0057] and [0069]).
Regarding claim 16, Bianchi discloses the device being a MEMS device (title and [0001]).
Regarding claim 17, Bianchi does not specifically disclose an alkali depletion zone at an interface to the coating on the transparent substrate. However, given the 
Regarding claim 18, the glass substrate in Bianchi discloses two opposite plane parallel faces (see Fig. 4). Bianchi does not specifically disclose the substrate being a window but does disclose the substrate being transparent ([0017]) so that the substrate would be expected to function as a window. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 19, Bianchi does not specifically disclose the bond strength between the coating second substrate but does disclose excellent adhesion between the two layers where the thickness of the SiO2 layer determines the bond strength ([0069]-[0070] and [0067]). Further, the claimed invention and the device taught in Bianchi are considered to have the same structure (see discussion above). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Thus, an Si wafer to coating on the Pyrex glass bond strength in Bianchi would be expected to exceed 7 MPa. To the extent this property would not be expected, it would have been obvious to modify the thickness 
Regarding claim 20, the coating layer of TiO2 is not capable of being anodically bonded and is alkali free (see [0019]-[0021], Table 2, [0024], [0028]-[0034], and [0057]-[0060]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bianchi.
Bianchi discloses the SiO2 layer having a thickness of 500 nm or less ([0059]) which is considered to encompass 1 to 20 nm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bianchi as applied to claim 1 above, and further in view of Mohamed et al. (US Pub. 2013/0341756 A1).
Bianchi discloses the element of claim 1 as discussed above. Bianchi further discloses that surface roughness is one aspect of proximity which might be significant to achieving the desired bond ([0077]) but does not disclose a surface roughness for the outer surface of the coating.
Mohamed discloses a semi-conductor-on-glass substrate with a stiffening layer or layers placed between the silicon film and the glass in order to eliminate the canyons and pinholes that otherwise form in the surface of the transferred silicon film where the stiffening film may be silicon nitride (abstract) and may further include oxide layers on 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the surface of both sides of a coating system should be smooth with a surface roughness, RMS, of 0.5 nm or less to assure a sufficient bond between layers as taught in Mohamed (Mohamed, [0086], [0089], [0096], and [0104] and see Bianchi, [0077] which suggests that smoother layers will allow for closer proximity of the Si and glass for a better bond). Further, even though the references to surface roughness of the layer in Mohamed is described more in reference to the interface with the glass, it would have been obvious that a similar property would be desired for the interface with the Si wafer to assure a defect free bond (Mohamed, [0086]).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bianchi in view of Gupta et al. (US Pub. 2005/0184304 A1).
Bianchi discloses a device comprising a wafer comprising a silicon area and glass area fastened to each other through anodic bonding where the fastening zone defines a multilayered structure (coating) comprising a first layer that protects the Si, a second layer protecting the glass, and at least one additional layer enabling anodic bonding between the two protective layers (title, abstract, [0064], and [0069]-[0070]). The glass is a glass or glass ceramic used for anodic bonding (alkali containing) ([0017]-[0018] and Table 1) and where the glass may be chosen for transparency (optically transparent) ([0017]).
Bianchi does disclose a cavity between the glass wafer and Si wafer (Fig. 4) but does not disclose a plurality of optoelectronic or optomechanical elements in the second wafer. 
Gupta discloses a large cavity wafer-level package for MEMS which provides a wafer-level package for a micro-mirror array and includes a substrate with a plurality of actuatable micromirrors (micro-optical electromechanical element) coupled to the substrate surface and an optical window attached to the substrate surface to form at least one sealed cavity between an inner surface of the optical window and substrate surface (title, abstract, [0001] and [0003]-[0004]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the MEMS device in Bianchi may contain actuatable micromirrors as taught in Gupta as a conventionally known use for a MEMS device housing or to make the MEMS device in Bianchi into a MOEMS devices (Gupta, [0001]-[0004]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772.  The examiner can normally be reached on Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NANCY R JOHNSON/Primary Examiner, Art Unit 1783